
	
		II
		111th CONGRESS
		1st Session
		S. 673
		IN THE SENATE OF THE UNITED STATES
		
			March 24, 2009
			Mr. Cardin (for himself
			 and Ms. Mikulski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow certain newspapers to be treated as described in
		  section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax
		  under section 501(a) of such Code.
	
	
		1.Treatment of certain
			 newspapers as exempt from tax under section 501
			(a)In
			 generalParagraph (3) of section 501(c) of the Internal Revenue
			 Code of 1986 is amended by inserting (including a qualified newspaper
			 corporation) after educational purposes.
			(b)Qualified
			 newspaper corporationSection 501 of the Internal Revenue Code of
			 1986 is amended—
				(1)by redesignating
			 subsection (r) as subsection (s), and
				(2)by inserting
			 after subsection (q) the following new subsection:
					
						(r)Qualified
				newspaper corporationFor purposes of this title, a corporation
				or organization shall be treated as a qualified newspaper corporation
				if—
							(1)the trade or
				business of such corporation or organization consists of publishing on a
				regular basis a newspaper for general circulation,
							(2)the newspaper
				published by such corporation or organization contains local, national, and
				international news stories of interest to the general public and the
				distribution of such newspaper is necessary or valuable in achieving an
				educational purpose, and
							(3)the preparation
				of the material contained in such newspaper follows methods generally accepted
				as educational in
				character.
							.
				(c)Unrelated
			 business income of a qualified newspaper corporationSection 513
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subsection:
				
					(k)Advertising
				income of qualified newspaper corporationsThe term
				unrelated trade or business does not include the sale by a
				qualified newspaper corporation (as defined in section 501(r)) of any space for
				commercial advertisement to be published in a newspaper, to the extent that the
				space allotted to all such advertisements in such newspaper does not exceed the
				space allotted to fulfilling the educational purpose of such qualified
				newspaper
				corporation.
					.
			(d)Deduction for
			 charitable contributionsSubparagraph (B) of section 170(c) of
			 the Internal Revenue Code of 1986 is amended by inserting (including a
			 qualified newspaper corporation as defined in section 501(r)) after
			 educational purposes.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
